Exhibit 10.03

AMENDMENT TO THE

SYMETRA FINANCIAL CORPORATION

ANNUAL INCENTIVE BONUS PLAN

Pursuant to Section 8.3 thereof, the Symetra Financial Corporation Annual
Incentive Bonus Plan is amended effective March 5, 2013, as follows:

1. Section 6.4 is amended in its entirety to read as follows:

6.4 Right to Incentive Bonus. To ensure that the Company achieves the purposes
and receives the benefits contemplated by this Plan, a participant shall receive
the Incentive Bonus only if the Participant remains continuously employed by the
Company until the Incentive Bonus is actually paid to the Participant, as
described below in Section 6.5. The following exceptions to this rule apply:

(a) For Participants not eligible for the Executive Severance Pay Plan: (i) If a
Participant experiences a Termination of Employment prior to the end of a Plan
Year, and the Termination of Employment is due to death, Total Disability,
voluntary Termination of Employment after age 65, or the Company’s elimination
of the Participant’s position, the Participant (or his or her personal
representative or estate) shall nevertheless receive payment of the Incentive
Bonus for that Plan Year, based on his or her Eligible Earnings for that Plan
Year, subject to the Company Performance Modifier. (ii) If the Participant
terminates under one of the circumstances in the previous sentence after the end
of a Plan Year but before the Incentive Bonus is paid, the Participant shall
receive payment of the Incentive Bonus for that Plan Year, if any, calculated
under Section 6.3.

(b) For Participants eligible for the Executive Severance Pay Plan: (i) If a
Participant experiences a Termination of Employment prior to the end of a Plan
Year, and the Termination of Employment is due to death, Total Disability, or
voluntary Termination of Employment after age 65, the Participant (or his or her
personal representative or estate) shall nevertheless receive payment of the
Incentive Bonus for that Plan Year, based on his or her Eligible Earnings for
that Plan Year, subject to the Company Performance Modifier. No Incentive Bonus
is payable for any other termination prior to the end of a Plan Year. (ii) If a
Participant is involuntarily terminated without cause or has a Constructive
Termination after the end of a Plan Year but before the Incentive Bonus is paid,
the Participant shall receive payment of the Incentive Bonus for that Plan Year,
if any, calculated under Section 6.3.

The payment to any terminated Participant under (a) or (b) will occur at the
same time as payments to other Participants. Any forfeited Incentive Bonuses
shall be reallocated to other Participants entitled to a bonus for the Plan
Year, on a proportionate basis.



--------------------------------------------------------------------------------

DATED this 5th day of March, 2013

 

SYMETRA FINANCIAL CORPORATION By   

/s/ Christine A. Katzmar Holmes

Its   

SVP - Human Resources